Citation Nr: 0213873	
Decision Date: 10/08/02    Archive Date: 10/17/02	

DOCKET NO.  00-22 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran's application for waiver of recovery of 
an overpayment of improved disability pension benefits in the 
amount of $2,341 was timely submitted.


REPRESENTATION

Veteran represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from July 1951 until 
May 1952.  

This matter arises from a June 2000 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the St. Louis, Missouri, Regional 
Office (RO) in which it was determined that the veteran's 
request for waiver of recovery of a pension overpayment had 
not been timely filed.  
See 38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 
1.963(b)(1)(2) (2001).  

Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate consideration for the reasons that follow.

During the appellate process, the veteran contended that he 
was not fully informed of his right to request a waiver of 
recovery of the instant indebtedness.  In its June 2000 
waiver decision and in the statement of the case furnished to 
the veteran in October 2000, the RO indicated that the 
veteran was notified by letter dated July 25, 1998 of the 
amount of the instant overpayment and of his right to request 
waiver thereof within 180 days.  However, a copy of that 
letter is not of record.  Thus, the Board is not now in a 
position to confirm that the letter was sent to the veteran's 
address of record in July 1998, or is that letter, in fact, 
fully informed the veteran both of his right to request 
waiver of recovery of the overpayment and of the time limits 
imposed by law for his submission of such a request.  Absent 
proof that the veteran had been properly notified of his 
right to request a waiver in this case, the Board is unable 
to determine whether all appropriate due process 
considerations have been followed in this case.  

In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.  The RO should obtain a copy of the 
July 25, 1998 letter that informed the 
veteran of his right to request waiver of 
recovery of the overpayment and of the 
applicable time limit.  In lieu thereof, 
the RO should request VA's Debt 
Management Center to furnish either 
verification in the form of a signed, 
written certification from the Debt 
Management Center's management 
identifying the date of dispatch of the 
initial notice of indebtedness and right 
to request waiver, or a printout of the 
screen from the Centralized Accounts 
Receivable On-Line System (CAROLS) that 
indicates the date of dispatch of the 
Debt Management Center's initial notice 
to the veteran with a statement that 
explains the details of the screen and a 
copy of the type of form letter sent to 
the veteran, or a copy of any 
correspondence received from the veteran 
in response to the initial notice of 
indebtedness and right to request waiver.  

2.  In the event that the above is 
unavailable, the RO should associate with 
the claims folder some other 
documentation/confirmation that indicates 
that a letter was sent to the veteran 
informing him of the overpayment in this 
case and of his appellate rights 
regarding a request for waiver to his 
address of record at the time.  All 
information so received should be made a 
permanent part of the appellate record.

3.  After the above have been 
accomplished, the COWC should again 
review the claim.  If the benefit sought 
on appeal remains denied, both the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action unless so informed.  The 
purpose of this REMAND is both to obtain clarifying 
information and to accord the veteran due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


